        Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NOTHERN DISTRICT OF FLORIDA
                              PANAMA CITY DIVISION


PATRICIA PITTS,

          Plaintiff,                                                                     CASE NO.:

v.

PALAZZO OWNERS ASSOCIATION, INC.

     Defendants.
_______________________________/

                             DEFENDANT’S NOTICE OF REMOVAL
                             TO UNITED STATES DISTRICT COURT

         Defendant, PALAZZO OWNERS ASSOCIATION, INC., by and through its

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby

files this Notice of Removal of this cause from the Circuit Court of the First Judicial

Circuit in and for Bay County, Florida to the United States District Court for the

Northern District of Florida, Panama City Division, and allege as follows:

                                       BACKGROUND OF CASE
                                    AND TIMELINESS OF REMOVAL

         1.         On August 25, 2020, PATRICIA PITTS (“Plaintiff”) commenced a

civil action, entitled Patricia Pitts v. Palazzo Owners Association, Inc., by filing a

Complaint in the Circuit Court of the Fourteenth Judicial Circuit in and for Bay

County, Florida (the “State Court Action”).                                        A true and correct copy of the

                                                 COLE, SCOTT & KISSANE, P.A.
     COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
       Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 2 of 8




Complaint in the State Court Action is attached hereto as Exhibit “A.” Defendant

denies the allegations asserted in the Complaint.

        2.         This matter concerns a claim for personal injuries arising from a fall

down a flight of stairs on Defendant’s property. The Complaint in the State Court

Action seeks, inter alia, damages for personal injury with general allegations of

damages to meet the jurisdictional threshold for Florida Circuit Court.

        3.         Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States

for the district and division embracing the place where such action is pending.”

        4.         The basis for this removal to federal court is diversity of citizenship

pursuant to 28 U.S.C. § 1332 because (1) there is complete diversity of citizenship

between Plaintiff and all properly named Defendant, and (2) the amount in

controversy exceeds $75,000.00 with respect to Plaintiff’s claims against Defendant.

        5.         Pursuant to 28 U.S.C. § 1446(b)(3), this removal is timely because

Defendant has filed this Notice of Removal within 30 days of service of the

Complaint setting forth the claim for relief upon which such action or proceeding is

based. See Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344 (1999). Thus,

this removal is timely.



                                                                    2
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
       Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 3 of 8




                             THIS COURT HAS SUBJECT MATTER
                             JURISDICTION UNDER 28 U.S.C. § 1332

        1.         Pursuant to 28 U.S.C. § 1441(a), a “civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or defendants.” As explained below, this Court has

original jurisdiction over this civil action under 28 U.S.C. § 1332(a)(2) because “the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of a State and citizens or subjects of a foreign

state.” 28 U.S.C. § 1332(a)(2).

                 COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        2.         Plaintiff, Patricia Pitts, resides in Baton Rouge, Louisiana, and is

domiciled in the State of Louisiana. Therefore, for jurisdictional purposes, Plaintiff

is a citizen of the State of Louisiana.

        3.         Defendant, Palazzo Owners Association, Inc., is a corporation,

incorporated in Florida. Its headquarters are located in Panama City, Bay County,

Florida. Therefore, for jurisdictional purposes, Defendant is a Citizen of Florida.

        4.         Accordingly, there is complete diversity of citizenship between the

parties to this action under 28 U.S.C. § 1332(a)(2) because Plaintiff is a citizen of

Louisiana and Defendant is a citizen of Florida.




                                                                    3
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
       Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 4 of 8




               THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        5.         When a plaintiff files in state court a civil action over which the federal

district courts would have original jurisdiction based on diversity of citizenship, the

defendant or defendants may remove the action to federal court.” Caterpillar, Inc.

v. Williams, 519 U.S. 61, 68 (1996).

        6.         In 2011, Congress passed the Federal Courts Jurisdiction and Venue

Clarification Act (“JVCA”), which “clarifies the procedure in order when a

defendant’s assertion of the amount in controversy is challenged.” Dart Cherokee

Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).

        7.         As a general rule under the JVCA, when removal is based upon

diversity of citizenship jurisdiction, “the sum demanded in good faith in the initial

pleading shall be deemed to be the amount in controversy.” 328 U.S.C. § 1446(c)(2).

However, as an exception to the rule, notices of removal may assert the amount in

controversy of the initial pleadings seeks a money judgment, “but the State practice

either does not permit demand for a specific sum or permits recovery of damages in

excess of the amount demanded” and “the district court finds, by the preponderance

of the evidence, that the amount in controversy exceeds the amount specified in

section 1332(a).” Id. §§ 1446(c)(2)(A), (B).

        8.         Notices of removal must plausibly allege the jurisdictional amount

under 28 U.S.C. § 1332, not prove the amount. Dart, 135 S.Ct. at 554.

                                                                    4
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
       Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 5 of 8




        9.          While the Complaint does not specifically quantify Plaintiffs’ damages

in accordance with State practices, the Plaintiff’s attorney will likely allege the

amount in dispute exceeds the jurisdictional threshold of this Court, exclusive of

interest and cost.

        10.        Based upon the foregoing, the preponderance of the evidence indicates

that the amount in controversy exceeds the sum of $75,000.00, as provided in 28

U.S.C. § 1332.

                            ALL PROCEDURAL REQUIREMENTS
                           FOR REMOVAL HAVE BEEN SATISFIED

        11.        Pursuant to 28 U.S.C. § 1446(a), a true and correct “copy of all process,

pleadings, and orders served upon” Defendant in the State Court Action have been

filed concurrently with this Notice of Removal in accordance with the local rules.

        12.         In Collings v. E-Z Serve Convenience Stores, Inc., 936 F. Supp. 892,

894-95 (N.D. Fla. 1996), Judge Vinson reasoned that application of the first served

rule constituted an inequitable denial of a litigant’s right to remove a case. Reading

§1446(a) in parity with Rule 11, the district court held that each defendant must be

allowed a full 30 days “[t]o investigate the appropriateness of removal.” To rule

otherwise “[o]pens the way for the plaintiff to deliberately avoid removal by delayed

service upon a defendant anticipated to seek removal.” The court further held that

the initially served defendant who allowed the 30-day time period to run may join

with a subsequently served defendant’s removal petition.
                                                                    5
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
       Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 6 of 8




        13.        As noted above, this Notice of Removal has been filed within thirty

(30) days of the date that Defendant was served with the Plaintiff’s Complaint, and,

therefore, this Notice of Removal is timely under 28 U.S.C. § 1446(b)(1).

        14.        The Panama City Division of the United States District Court for the

Northern District of Florida is the judicial district embracing the place where the

State Court case was brought and is pending and is, thus, the proper District Court

to which this case should be removed. See 28 U.S.C. §§ 89(c), 1441(a) & 1446(a).

Moreover, Panama City is the proper division within the Northern District of Florida

to which the case should be removed since Defendant is domiciled in Florida as a

resident of Bay County and Plaintiff alleges that all relevant actions took place in

Bay County. See, 28 U.S.C. §§ 1441(a), (e) & 1446(a); Exhibit “A”. Promptly after

filing this Notice of Removal, Defendant will provide written notice to Plaintiff,

through their counsel, and will file a copy of this Notice of Removal with the Clerk

of the Court for Bay County, Florida, as required by 28 U.S.C. § 1446(d).

        15.        This Notice of Removal is signed pursuant to Rule 11 of the Federal

Rules of Civil Procedure. See 28 U.S.C. § 1446(a).

        16.        There are no pending motions or orders on file in the State Court action

in Case No.: 20001532CA.

        17.        Additionally, this Notice of Removal is being filed within one year

from commencement of the action as required by 28 U.S.C. § 1446(b).

                                                                    6
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
       Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 7 of 8




        18.        The undersigned counsel represents and is authorized to represent that

the Defendant consents to the removal of this action. The undersigned counsel is

Attorney of Record for Defendant and is authorized to act on behalf of Defendant in

seeking Removal of this cause to the United States District Court, Northern District

of Florida, Panama City Division.

        19.        By this Notice of Removal, Defendant does not waive any objections

or defenses it may have as to service of process, jurisdiction, or venue, or any other

defenses or objections they may have to this action.                                                 Defendant intends no

admissions of fact, law, or liability by this Notice of Removal, and expressly reserve

all objections, defenses and motions.

        WHEREFORE, Defendant hereby removes this action from the Circuit

Court of the Fourteenth Judicial Circuit in and for Bay County, Florida, to the United

States District Court for the Northern District of Florida, Panama City Division.

        Dated: September 24, 2020.

                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendants BIG LOTS, INC. and
                                                            BOND MANUFACUTRING CO., INC.
                                                            890 South Palafox Street, Suite 200
                                                            Pensacola, Florida 32502
                                                            Telephone (850) 483-5900
                                                            Facsimile (850) 438-6969
                                                            E-mail: randall.rogers@csklegal.com
                                                            E-mail: aaron.mccurdy@csklegal.com
                                                            E-mail: roxane.hale@csklegal.com


                                                                    7
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
        Case 5:20-cv-00254-TKW-MJF Document 1 Filed 09/24/20 Page 8 of 8




                                                  By: s/ Aaron T. McCurdy
                                                      RANDALL G. ROGERS
                                                      Florida Bar No.: 0195626
                                                      AARON T. McCURDY
                                                      Florida Bar No.: 0106499

                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished, via electronic delivery and U.S. Mail, on this 24th day of September, 2020,

to the following: Clifford C. Higby, Esq., Kevin D. Barr, Esq., Bryant & Higby, &

Barr,         Chartered,                  chigby@bryanthigby.com,                                kbarr@bryanthigby.com,

jarmstrong@bryanthigby.com, tbenner@bryanthigby.com, P.O. Box 860, Panama

City, FL 32402, (850) 763-1787/(850) 785-1533 (F), Attorneys for Plaintiff.

                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant Palazzo Owners
                                                            Association, Inc.
                                                            890 South Palafox Street, Suite 200
                                                            Pensacola, Florida 32502
                                                            Telephone (850) 483-5900
                                                            Facsimile (850) 438-6969
                                                            E-mail: randall.rogers@csklegal.com
                                                            E-mail: aaron.mccurdy@csklegal.com
                                                            E-mail: roxane.hale@csklegal.com

                                                  By: s/ Aaron T. McCurdy
                                                      RANDALL G. ROGERS
                                                      Florida Bar No.: 0195626
                                                      AARON T. McCURDY
                                                      Florida Bar No.: 0106499



                                                                    8
                                                COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 890 SOUTH PALAFOX STREET, SUITE 200 - PENSACOLA, FLORIDA 32502 - (850) 483-5900 (850) 438-6969 FAX
